OPINION — AG — ** STATUTORY FORMS — RELOCATING COUNTY SEATS ** (1) THE PERTINENT FORMS CONTAINED IN 19 O.S. 71 [19-71] ET SEQ., WHICH PROVIDE THAT THE VOTER AFFIDAVIT AND PETITION REQUIRED IN AN ELECTION TO RELOCATE COUNTY SEATS SHALL CONTAIN SWORN STATEMENTS THAT THE ELECTOR IS MALE AND OVER 21 YEARS OF AGE, NOT ONLY MAY BE ALTERED, BUT MUST BE ALTERED TO ENSURE THAT NO CONFLICT EXISTS WITH ARTICLE III, SECTION 1 OF THE OKLAHOMA CONSTITUTION. (2) THE PROVISIONS OF 19 O.S. 71 [19-71] ET SEQ., WHICH PROVIDE THAT THE AFFIDAVIT AND PETITION IN AN ELECTION TO RELOCATE COUNTY SEATS MUST CONTAIN A SWORN STATEMENT, DESIGNATING THE VOTER AS " WHITE OR COLORED " HAS NO REASONABLE, LEGITIMATE OR JUSTIFIABLE STATE PURPOSE AND THEREFORE THE AFFIDAVIT AND PETITION NOT ONLY MAY BE ALTERED, BUT MUST BE ALTERED TO ENSURE THAT NO CONFLICT EXIST WITH THEFOURTEENTH AMENDMENT OF THE UNITED STATES CONSTITUTION. (QUALIFICATIONS, CIVIL RIGHTS, ELECTIONS, STATE FORMS, CHANGE, RACIAL COMMENTS) CITE: 19 O.S. 71 [19-71], 19 O.S. 75 [19-75], 19 O.S. 82 [19-82], 26 O.S. 162 [26-162](A) REPEALED, ARTICLE III, SECTION 1, ARTICLE XVII, SECTION 6, ARTICLE XXIII, SECTION 11 (NOW REPEALED), AMEND 14 (PATRICIA REDD DEMPS)